******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
 JAMES E. BURNS, JR. v. DAVID Y. ADLER ET AL.
                  (SC 19560)
                  (SC 19561)
Rogers, C. J., and Palmer, Eveleigh, McDonald, Espinosa, Robinson and
                            Vertefeuille, Js.
    Argued November 8, 2016—officially released March 28, 2017

  David N. Rosen, with whom, on the brief, was Steven
D. Ecker, for the appellant in SC 19560, appellee in SC
19561 (named defendant).
  William C. Franklin, for the appellee in SC 19560,
appellant in SC 19561 (plaintiff).
                          Opinion

   ROGERS, C. J. The primary issue that we must resolve
in this certified appeal is whether the bad faith excep-
tion to the bar on the enforcement of home improve-
ment contracts that do not comply with the Home
Improvement Act (act), General Statutes § 20-418 et
seq., entitled the plaintiff contractor, James E. Burns,
Jr., to recover damages from the defendant homeowner,
David Y. Adler,1 for home improvement services despite
the plaintiff’s noncompliance with that statute. The par-
ties entered into an agreement whereby the plaintiff
agreed to furnish materials and supply labor in connec-
tion with the renovation of a residence owned by the
defendant in the town of Salisbury. After the renovation
project was largely complete, a dispute arose regarding
amounts that the defendant owed the plaintiff for ser-
vices performed. Thereafter, the plaintiff brought this
action claiming, among other things, breach of contract
and unjust enrichment. The defendant raised the special
defense that the plaintiff’s claims were barred because
the agreement did not comply with the requirements
of General Statutes (Rev. to 2007) § 20-429.2 In turn, the
plaintiff claimed that the defendant was precluded from
relying on § 20-429 because his refusal to pay the plain-
tiff was in bad faith. After a trial to the court, the trial
court concluded that the plaintiff had incurred damages
in the amount of $214,039 and that § 20-429 did not bar
recovery because the defendant’s refusal to pay was in
bad faith. Accordingly, the court rendered judgment for
the plaintiff in the amount of $214,039. The defendant
appealed to the Appellate Court, which affirmed the
judgment of the trial court. See Burns v. Adler, 158
Conn. App. 766, 808, 120 A.3d 555 (2015). We then
granted the defendant’s petition for certification to
appeal, limited to the following issues: (1) ‘‘Did . . .
§ 20-429 (f) abrogate the bad faith exception to the [act]
created in Habetz v. Condon, 224 Conn. 231, 240, 618
A.2d 501 (1992)?’’; and (2) ‘‘Did the Appellate Court
properly affirm the judgment of the trial court in favor
of the plaintiff?’’ Burns v. Adler, 319 Conn. 931, 125
A.3d 205 (2015); see also footnote 7 of this opinion. We
conclude that the first certified question is not review-
able because it was not raised in the trial court. We
further conclude that the defendant did not act in bad
faith and, therefore, the Appellate Court improperly
affirmed the judgment of the trial court on the ground
that the plaintiff was barred from invoking the protec-
tion of the act. Accordingly, we reverse the judgment
of the Appellate Court and conclude that the case must
be remanded to the trial court with direction to render
judgment for the defendant.
   The record reveals the following facts, which are
undisputed or were found by the trial court, and proce-
dural history. In September, 2007, the plaintiff, who is
a self-employed construction worker, and the defendant
entered into negotiations regarding the renovation and
remodeling of a weekend residence that the defendant
was planning to buy in the town of Salisbury. The work
was to include substantial demolition of the existing
structure, the addition of a second floor and the expan-
sion of the structure’s footprint. The defendant wanted
the work to be performed as quickly as possible so that
he and his family could use the residence during the
summer of 2008. The parties discussed a cost of approx-
imately $400,000.
   Pursuant to these discussions, the plaintiff prepared
a written ‘‘Home Improvement Service Agreement’’
(agreement) dated October 5, 2007. The agreement
described the services that the plaintiff was to perform
as ‘‘begin demolition [of] existing home in preparation
of planned remodel.’’ The agreement also provided that
‘‘[a]ny modifications or changes to the above described
scope of services shall be set forth in a written [c]hange
[o]rder signed by both parties.’’ (Emphasis in original.)
In addition, the agreement provided that the defendant
would pay the plaintiff ‘‘[$45] per man plus any expenses
to include dumpsters [and/or] materials.’’ The
agreement further provided that ‘‘once full plans have
been provided we will start another contract with firm
pricing for every aspect of [the] job with the exclusion
of any changes as the project progresses.’’ The trial
court concluded that the agreement did not satisfy the
requirements of § 20-249 (a) or (f) because it was not
signed by the plaintiff, it did not contain a completion
date and the plaintiff failed to prove that he delivered
a completed copy of it to the defendant.3
   From October, 2007 through September, 2008, the
plaintiff worked exclusively on the defendant’s renova-
tion project. During that period, the plaintiff received
numerous work orders related to the project from multi-
ple sources, including the defendant, his wife, Amie R.
Weitzman, the defendant’s architect, Elizabeth Slotnick,
and Weitzman’s assistant, Julie Weiner. None of these
four people had a complete understanding of the work
that the plaintiff was being requested to perform. In
addition, none of them ever inquired about the cost of
doing the various items of work that they requested. The
written plans for the project were frequently revised by
the defendant and others acting on his behalf, and many
of the changes were significant. Indeed, the trial court
found that the ‘‘project was marked by untrammeled
profligacy on the part of the [defendant].’’4 According
to the plaintiff, he continued to rely on the time and
materials provision of the agreement and never exe-
cuted a ‘‘contract with firm pricing,’’ as provided by the
agreement, because he never received a full set of plans
and ‘‘things constantly changed from day to day . . . .’’
  As the project moved forward, the plaintiff periodi-
cally requested payments from the defendant, which
the defendant provided. The plaintiff did not send the
defendant itemized bills, however, and the defendant
initially did not request them. Rather, the plaintiff calcu-
lated his expenses from his checkbook records,
invoices and time sheets.5 The plaintiff did not retain
all invoices and time sheets relating to the project, nor
did he keep a daily construction log or other records
that would show which tradesmen were on the site,
what work was performed, or what materials were
delivered to the site.
    On March 15, 2008, the plaintiff presented the defen-
dant with a written budget report showing that the
projected total cost of the project was $810,267, includ-
ing $521,944 for work already completed. On March
25, 2008, the plaintiff presented the defendant with a
revised budget report showing that the projected total
cost of the project was $795,038, including $518,352 for
work already completed. On May 27, 2008, the plaintiff
informed the defendant by e-mail that the budget had
increased to $886,954, not including certain additional
items that the defendant had requested. The e-mail
stated that ‘‘all future changes will be done on a time
and material basis unless it is more efficient to bid,’’
and that ‘‘[t]here will . . . be a need for an [e-mail] or
written response for these changes from either you or
your wife’s office approving them . . . .’’ The plaintiff
also told the defendant that he owed substantial
amounts to his subcontractors and required additional
funding to keep them working. The defendant was
unhappy with the revised budget, but he chose to retain
the plaintiff as his contractor because he was anxious
to have the project completed so that he could use
the house. Although the defendant contended that he
believed that the e-mail represented the terms of a new
‘‘fixed price contract,’’ he and Weitzman continued to
ask the plaintiff to perform additional tasks.
   On August 25, 2008, the plaintiff sent a letter to the
defendant setting forth the ‘‘final numbers for all work
performed’’ at the residence. The plaintiff stated that
the total cost of the project was $1,188,350 and that
payments received to date totaled $985,000, for a bal-
ance due of $203,350.6 At that point, the project was
approximately 98 percent complete. In response, the
defendant sent an e-mail to the plaintiff on September
3, 2008, summarizing and comparing the various budget
reports that the plaintiff had provided. The defendant
complained that ‘‘the numbers do not add up and there
are different categories being created in each budget.’’
According to the defendant’s calculations, the total cost
of the project was $963,923, or $21,077 less than the
$985,000 that the defendant had already paid. The
$963,923 figure included extra items of work that the
defendant had approved since the plaintiff’s May 27,
2008 budget report. The defendant indicated that he
was willing to pay for these extras if the plaintiff could
establish that the amounts shown were correct, and he
requested additional information for certain items. The
defendant also noted that the plaintiff had not begun
to address ‘‘the 100+ item punch list’’ that the defendant
had provided to the plaintiff. Finally, the defendant
stated that he had been ‘‘very happy with the quality
of [the plaintiff’s] work generally and it is my hope that
we can resolve this matter amicably.’’
   On September 8, 2008, the plaintiff informed the
defendant that the total cost of the project had
increased to $1,199,911, and the total balance due was
$214,911. On September 12, 2008, the plaintiff sent an
e-mail to the defendant itemizing in detail the work that
he and others had been performing at the residence
since June 1, 2008. The plaintiff, however, did not pro-
vide the cost of each item or any backup documenta-
tion. The plaintiff stated that he had performed the
work at the defendant’s request on the understanding
that he would be paid for it. He also stated that he was
losing money on the project, that his relationships with
his subcontractors and suppliers were in jeopardy, and
that he needed to pay them.
   On September 9, 2008, the defendant’s architect, Slot-
nick, sent an e-mail to the defendant indicating that
she had received an e-mail from a supplier inquiring
whether the defendant was happy with the kitchen cabi-
netry, because he had not been paid yet. Slotnick had
told the supplier that the plaintiff and the defendant had
financial issues that they were attempting to resolve. In
response, the defendant sent an e-mail to Slotnick ask-
ing if she could recommend ‘‘a good attorney who does
this kind of work.’’
    On September 16, 2008, the defendant informed the
plaintiff by e-mail that ‘‘[w]e are at the end of the road.’’
The defendant stated that the plaintiff’s explanations
of the additional charges after the May 27, 2008 budget
report ‘‘were neither itemized, nor specific, and in my
opinion are wholly inadequate . . . .’’ Accordingly, the
defendant concluded that he did not owe the plaintiff
any amount beyond the $985,000 that he had already
paid, which included payment for all extra work per-
formed after May 27, 2008, of which the defendant was
aware. The defendant also stated that he was going to
hire a contractor to complete the punch list items and
that he was ‘‘officially and immediately terminating
[the] relationship.’’ Finally, the defendant stated that,
if the plaintiff intended to litigate the matter in court,
the defendant, who is an attorney, would represent
himself, and he strongly believed that he would prevail.
The defendant admitted at trial that the statement that
he would represent himself was false and that he made
it in the hope that the plaintiff would not bring a lawsuit
if he knew that he would incur litigation expenses that
the defendant would not incur.
  In response to the defendant’s September 16, 2008
e-mail, the following day the plaintiff sent an e-mail to
the defendant stating, ‘‘[I] would like to finish the punch
list. It is my respons[i]bility to complete the work.’’ The
plaintiff also asked whether his subcontractors would
be paid. On September 24, 2008, the defendant sent an
e-mail to the plaintiff inquiring when he would be able
to complete the punch list. The defendant explained to
the plaintiff that, ‘‘unless an item is highlighted on the
punch list in yellow, these items are included in the
amounts I have paid you to date . . . .’’ On October 10,
2008, the defendant sent another e-mail to the plaintiff
stating that, although the plaintiff had indicated that he
wanted to complete the punch list, the defendant had
‘‘only seen modest progress . . . .’’ Accordingly, the
defendant was going to hire a contractor to complete
the work. In addition, the defendant stated that, in light
of the fact that he had received a notice of the plaintiff’s
intent to file a mechanic’s lien on the residence, the
plaintiff was no longer permitted to enter the defen-
dant’s premises.
  On October 10, 2008, the plaintiff filed a certificate
of mechanic’s lien in the amount of $214,039.09 on the
defendant’s property. According to the certificate of
mechanic’s lien, the ‘‘last day substantial services were
performed relative to the work done by [the plaintiff]
was August 29, 2008.’’
   Thereafter, the plaintiff brought this action against
the defendant seeking foreclosure of his mechanic’s
lien (first count),7 and claiming damages for breach of
contract (second count) and unjust enrichment (third
count). The defendant raised the special defense that,
because the plaintiff had failed to comply with § 20-
429, the agreement was unenforceable. In his reply in
avoidance, the plaintiff contended that the agreement
complied with the provisions of § 20-429 or, in the alter-
native, if the agreement was noncompliant, he could
seek restitution from the defendant because the defen-
dant’s reliance on § 20-429 was in bad faith.
  The matter was tried to the court, which concluded
that the agreement did not comply with the require-
ments of § 20-429, but that the plaintiff could neverthe-
less recover damages from the defendant because the
defendant had acted in bad faith. In support of this
conclusion, the trial court found that the defendant and
others had made numerous requests for extra work
without inquiring as to the expense, that the defendant
was aware that the plaintiff owed significant debts to his
subcontractors and suppliers, and that the defendant
terminated the contract between the parties, but then
continued to ask the plaintiff to work on the project
without any intention of making further payments. The
court further found that the defendant ‘‘unilaterally and
arbitrarily selected a price that he was willing to pay
for the project.’’ The court reasoned that, because the
defendant knew as of August 4, 2008, when he made
his final payment, that the project was ‘‘largely com-
plete,’’ he must have believed that the project itself
would not be at risk if he made no further payments
even if he ‘‘could not trick the plaintiff into finishing
the entire punch list . . . .’’8 The trial court also found
that the defendant knew that his failure to pay the
plaintiff ‘‘created a serious risk of putting the plaintiff
out of business,’’ and that he ‘‘took advantage of [this]
fact’’ to induce the plaintiff to continue to work for him
by suggesting that he might make further payments,
even though he had no intention of doing so.9 The defen-
dant increased the pressure for the plaintiff to complete
the work when the defendant stated falsely that he
would represent himself if the plaintiff brought an
action, thereby reminding the plaintiff that, unlike the
defendant, he would have to bear legal expenses. The
trial court acknowledged, however, that another con-
tractor ultimately completed most of the work that
remained to be done after August 4, 2008.
   The trial court also acknowledged that ‘‘the plaintiff’s
billing records were poorly maintained’’ and that ‘‘much
of the difficulty in preparing the case for trial, trying
this case and determining the appropriate resolution of
the dispute can be traced directly to the plaintiff’s fail-
ure to maintain better records. Indeed, the existence
of the lawsuit itself is undoubtedly tied to the plaintiff’s
administrative shortcomings. Just as the parameters
of the renovation project [were] a constantly moving
target, the precise calculation of the plaintiff’s expenses
was a difficult exercise, the correct resolution of which
is a matter upon which the parties vehemently
disagree.’’
  On the basis of these findings, the trial court con-
cluded that the defendant’s conduct ‘‘constituted a
design to mislead and/or deceive the plaintiff.’’ Specifi-
cally, the court concluded that the defendant’s ‘‘deci-
sion to make no further payments after August 4, 2008,
was not prompted by an honest mistake as to his rights
or duties. Instead, this decision was the product of [the
defendant’s] desire to use the plaintiff to finish the
project at no further expense to [the defendant].’’ In
addition, the court concluded that the defendant’s
course of conduct ‘‘was the product of [the defendant’s]
choosing to serve his own financial interests at the
plaintiff’s expense.’’ Accordingly, the trial court con-
cluded that the plaintiff was entitled to recover damages
from the defendant, notwithstanding the fact that the
agreement did not meet the requirements of § 20-429,
because the defendant’s refusal to pay the amounts due
to the plaintiff was in bad faith. The court rendered
judgment for the plaintiff in the amount of $214,039.09
on his breach of contract claim.10 The court also ren-
dered judgment for the plaintiff on all of the defendant’s
counterclaims. See footnote 2 of this opinion.
   The defendant appealed from the judgment of the
trial court to the Appellate Court, claiming that the bad
faith exception to § 20-429 that this court adopted in
Habetz v. Condon, supra, 224 Conn. 240, has been abro-
gated by the enactment of § 20-429 (f). Burns v. Adler,
supra, 158 Conn. App. 792. The defendant further
claimed that, even if the bad faith exception still exists,
the trial court incorrectly determined that he acted in
bad faith because ‘‘the only situation in which a home-
owner can be found to have invoked the act in bad
faith to defeat a contractor’s claim for payment for
work performed without an act-compliant contract is
when he does so to avoid paying for services he
accepted with knowledge of the act and its require-
ments and the intent not to pay for them by later invok-
ing the act.’’ Id. Finally, the defendant claimed that,
even under a broader bad faith standard, the plaintiff
failed to prove that the defendant acted in bad faith
because the evidence showed only that the defendant
refused to pay the plaintiff as the result of a good faith
billing dispute. Id., 801–802. The Appellate Court con-
cluded that it was bound to reject the claim that the
bad faith exception has been legislatively abrogated
pursuant to its decision in Walpole Woodworkers, Inc.
v. Manning, 126 Conn. App. 94, 104, 11 A.3d 165 (2011),
aff’d, 307 Conn. 582, 57 A.3d 730 (2012), in which it had
held to the contrary. Burns v. Adler, supra, 792. The
Appellate Court also rejected the defendant’s claims
that the trial court incorrectly determined that he had
acted in bad faith. Id., 801–802, 805. Accordingly, the
Appellate Court affirmed the judgment of the trial court.
Id., 808.
   This appeal followed. The defendant claims on appeal
that this court should overrule the Appellate Court’s
holding in Walpole Woodworkers, Inc. v. Manning,
supra, 126 Conn. App. 105, that the legislature did not
abrogate the bad faith exception to the act when it
amended § 20-429 to include subsection (f). See Public
Acts 1993, No. 93-215, § 1. The defendant further con-
tends that, if the bad faith exception to the act still
exists, the Appellate Court improperly affirmed the
judgment of the trial court that he acted in bad faith
because the plaintiff failed to establish that: (1) there
was any causal connection between the plaintiff’s losses
and the purported acts of bad faith; (2) the defendant
was aware of his right to repudiate the contract under
the act when he disputed the plaintiff’s bill; or (3) the
defendant had no reasonable basis to dispute the plain-
tiff’s bill.
                             I
  We first address the defendant’s claim that the legisla-
ture’s enactment of § 20-429 (f) abrogated the judicially
created rule that a homeowner may not avail himself
of the protection of the act if the homeowner invokes
§ 20-429 (a) in bad faith. See Habetz v. Condon, supra,
224 Conn. 237. The plaintiff contends that this claim is
unreviewable because it was unpreserved.11 The defen-
dant concedes that he did not raise this claim in the
trial court, but contends that the claim is nevertheless
reviewable because, in light of the Appellate Court’s
holding in Walpole Woodworkers, Inc. v. Manning,
supra, 126 Conn. App. 105, that § 20-429 (f) did not
abrogate the bad faith exception, raising the claim
would have been futile. We disagree.
   This court previously has rejected ‘‘the proposition
that the futility of asking the trial court to overrule a
decision of this court automatically excuses the failure
to preserve the claim. Moreover, we [have concluded]
that there are good reasons not to adopt such a rule.
First, requiring the party to raise the claim would put
the other parties on notice of the claim and allow them
to properly evaluate their position at the time of trial.
. . . Second, a futility exception to preservation could
lead to ambuscade of the trial court.’’ (Citation omitted;
footnote omitted.) Ulbrich v. Groth, 310 Conn. 375, 428–
29, 78 A.3d 76 (2013). Thus, although the futility of
raising a claim is a factor that this court will consider
when determining whether it will review an unpre-
served claim, the general rule is that futility will not
excuse the failure to raise a claim in the trial court in
the absence of exceptional circumstances. See id. We
find no such exceptional circumstances here. Indeed,
the Appellate Court did not release its decision in Wal-
pole Woodworkers, Inc., until January 18, 2011, after
the pleadings in this case were already closed. Thus,
the defendant had no reason to believe at the time that
the plaintiff filed his reply in avoidance alleging bad
faith that it would be futile to file a motion to strike
that pleading, yet he failed to do so. Accordingly, we
conclude that this claim is not reviewable.
                            II
   We next address the defendant’s claim that the Appel-
late Court improperly affirmed the trial court’s conclu-
sion that the defendant acted in bad faith when he
refused to pay the plaintiff the amounts that the plaintiff
claimed were due. We agree.
  We begin our analysis with the standard of review.
This court previously has held that the question of
whether a party acted in bad faith is a question of fact
subject to review for clear error. Habetz v. Condon,
supra, 224 Conn. 237 n.11 (‘‘[i]t is the burden of the
party asserting the lack of good faith to establish its
existence and whether that burden has been satisfied
in a particular case is a question of fact’’). In Habetz,
however, the plaintiff homeowner did not challenge on
appeal the trial court’s conclusion that the defendant
contractor had met his burden of proving bad faith. Id.
Thus, this court was not required to consider the proper
standard of review when the underlying facts are not
disputed, but the homeowner claims that those facts
do not rise to the level of bad faith. We now conclude
that whether undisputed facts meet the legal standard
of bad faith is a question of law.12 See Francis v. Dept.
of Correction, 178 Wash. App. 42, 51–52, 313 P.3d 457
(2013) (‘‘[w]hether an agency acted in bad faith . . .
presents a mixed question of law and fact, in that it
requires the application of legal precepts [the definition
of ‘bad faith’] to factual circumstances [the details of
the agency’s conduct]’’), review denied, 180 Wash. 2d
1016, 327 P.3d 55 (2014); Brown v. Labor & Industry
Review Commission, 267 Wis. 2d 31, 40, 671 N.W.2d
279 (2003) (determination of bad faith presents mixed
question of fact and law); see also Walpole Woodwork-
ers, Inc. v. Manning, 307 Conn. 582, 588, 57 A.3d 730
(2012).
   In the present case, we assume the correctness of
the trial court’s factual findings that: the defendant and
others had made numerous requests for extra work
without inquiring as to the expense; the defendant was
aware that the plaintiff owed significant debts to his
subcontractors and suppliers; the defendant terminated
the contract between the parties, but then continued
to allow the plaintiff to work on the project because
he wanted to finish the project at no further expense
to himself; the defendant unilaterally and arbitrarily
selected the price that he was willing to pay the plaintiff;
the defendant knew that his failure to pay the plaintiff
would jeopardize the plaintiff’s business; and the defen-
dant intended to pressure the plaintiff to complete the
work by suggesting that he might make further pay-
ments and that, if the plaintiff brought an action against
the defendant, the defendant would represent himself.
Because we treat the trial court’s factual findings as
correct, whether this conduct rose to the level of bad
faith for purposes of the bad faith exception to § 20-
429 is a pure question of law, subject to plenary review.
   We turn, therefore, to a review of the relevant law.
In Habetz v. Condon, supra, 224 Conn. 239, we recog-
nized that the purpose of the act is ‘‘to preclude a
contractor’s recovery on the various restitutionary doc-
trines so as to effectuate the legislative purpose: to
require that contractors comply with the act. . . .
Clearly, the legislature is entitled, in the first instance,
to impose the burden of compliance with the statute
on the professional, the contractor, rather than on the
nonprofessional, the consumer. . . . The objective of
the act is to promote understanding by the consumer,
to ensure his ability to make an informed decision and to
protect him from substantial work by an unscrupulous
contractor.’’ (Citations omitted; internal quotation
marks omitted.) We further concluded, however, that
the act did not ‘‘override the general principle embodied
in the bad faith exception: that an individual should
not profit from his own deceptive and unscrupulous
conduct.’’ Id., 239–40. Thus, ‘‘[p]roof of bad faith . . .
serves to preclude the homeowner from hiding behind
the protection of the act.’’13 Id., 237.
  We stated in Habetz that ‘‘[b]ad faith in general
implies both actual or constructive fraud, or a design
to mislead or deceive another, or a neglect or refusal
to fulfill some duty or some contractual obligation, not
prompted by an honest mistake as to one’s rights or
duties, but by some interested or sinister motive. . . .
Bad faith means more than mere negligence; it involves
a dishonest purpose.’’ (Citation omitted; internal quota-
tion marks omitted.) Id.
   In the present case, the defendant contends that the
Appellate Court improperly affirmed the trial court’s
finding of bad faith because a homeowner does not
act in bad faith unless the homeowner ‘‘accepts the
contractor’s services knowing that he has an ‘escape
hatch’ under the [act] which allows him to avoid pay-
ment for those services.’’ See Wadia Enterprises, Inc.
v. Hirschfeld, 224 Conn. 240, 248, 618 A.2d 506 (1992)
(trial court properly found that plaintiff had not proven
bad faith when there was no ‘‘proof that the attorneys
intentionally [drafted a noncompliant contract] in order
to have an escape hatch’’).14 Thus, the defendant claims
that the bad faith exception does not apply unless the
contractor detrimentally relied on the homeowner’s
preexisting bad faith conduct when providing services
pursuant to a noncompliant contract.
   We conclude that the bad faith exception to the bar
on a contractor’s recovery under contracts that do not
comply with § 20-429 does not apply when a home-
owner receives goods and services from a contactor in
the belief that they ultimately will have to be paid for,
but then repudiates the contract because the contrac-
tor’s noncompliance with the act gave rise to a genuine,
good faith dispute about the scope of the work or the
contract price.15 As we have explained, the very purpose
of the act is to place the burden on the contractor to
provide written documentation, signed by both parties,
for ‘‘[e]ach change in the terms and conditions of a
contract . . . .’’ General Statutes § 20-429 (a) (‘‘[e]ach
change in the terms and conditions of a contract shall
be in writing and shall be signed by the owner and
contractor’’); see also Habetz v. Condon, supra, 224
Conn. 239 (‘‘[c]learly, the legislature is entitled, in the
first instance, to impose the burden of compliance with
[§ 20-429 (a)] on the professional, the contractor, rather
than on the nonprofessional, the consumer’’ [internal
quotation marks omitted]). When a contractor fails to
meet this burden and, as a result, a genuine, good faith
dispute about the authorized scope of the work or the
contract price arises, the homeowner’s refusal to pay
the amounts claimed by the contractor is not in bad
faith. Rather, under these circumstances, the inability
of a contractor to enforce the homeowner’s payment
obligation is exactly what the act contemplates, even
as to work that the contractor actually performed. See
Barrett Builders v. Miller, 215 Conn. 316, 326–27, 576
A.2d 455 (1990) (although bar on recovery may be ‘‘a
harsh result where a contractor in good faith but in
ignorance of the law performs valuable home improve-
ments without complying with § 20-429 . . . the legis-
lature could legitimately view as more urgent the need
to protect consumers from unscrupulous contractors
than the need to protect innocent contractors from
manipulative consumers’’); see also Wadia Enterprises,
Inc. v. Hirschfeld, supra, 224 Conn. 249 (‘‘[t]here is
nothing dishonest or sinister about homeowners pro-
ceeding on the assumption that there is a valid contract,
enforcing its provisions, and later, in defense to a suit
by the contractor, upon learning that the contract is
invalid, then exercising their right to repudiate it’’); New
England Custom Concrete, LLC v. Carbone, 102 Conn.
App. 652, 661, 927 A.2d 333 (2007) (when, ‘‘[a]t best,
the record demonstrates vigorous disagreement about
the quality of the [plaintiff contractor’s] workmanship
in performing the contract,’’ it was ‘‘doubtful that the
[trial] court could have made a finding of bad faith’’
[emphasis in original]); Kronberg Bros., Inc. v. Steele,
72 Conn. App. 53, 63, 804 A.2d 239 (when trial court
found no evidence that defendant homeowners were
responsible for defects in contract and plaintiff contrac-
tor’s allegations of bad faith ‘‘arose out of the deteriorat-
ing relationship between the parties’’ such that
defendants ‘‘were confronted with what must have been
an exasperating ordeal,’’ court properly concluded that
plaintiff failed to prove that defendants acted in bad
faith [internal quotation marks omitted]), cert. denied,
262 Conn. 912, 810 A.2d 277 (2002). Indeed, it would
completely nullify the core purpose of the act to con-
clude that, if the contractor ultimately is able to estab-
lish the value of the work that he actually performed,
it is in bad faith for a homeowner to refuse to pay
the contractor, even though the contractor failed to
document the work and any concomitant change in
price in a writing, signed by both parties, and even
though his failure to comply with § 20-429 initially gave
rise to a genuine dispute about the authorized scope
or actual value of the work. See Habetz v. Condon,
supra, 239 (‘‘[t]he objective of the act is to promote
understanding by the consumer, to ensure his ability
to make an informed decision and to protect him from
substantial work by an unscrupulous contractor’’).
   In the present case, the trial court made no finding,
and the plaintiff points to no evidence that would sup-
port a finding, that the defendant knew before August
4, 2008, when the project was largely complete, that he
had an ‘‘escape hatch’’ to avoid payment for the goods
and services that he was receiving.16 See Wadia Enter-
prises, Inc. v. Hirschfeld, supra, 224 Conn. 248 (trial
court properly found that plaintiff had not proven bad
faith when there was no ‘‘proof that the [defendant
homeowners’] attorneys intentionally [drafted a non-
compliant contract] in order to have an escape hatch’’).
Indeed, there is no evidence that the defendant had any
reason to believe as of August 4, 2008, that he had
received goods and services for which he had not paid.
Rather, the undisputed evidence shows that, as of May
27, 2008, the last date that the plaintiff provided a con-
tract price to the defendant, the plaintiff estimated that
the price to complete the project would be $886,954,
not including certain items that the defendant had
requested, and that, as of August 4, 2008, the defendant
had paid the plaintiff $985,000. Although the defendant
continued to ask the plaintiff to perform extra work
between May 27, 2008, and August 4, 2008, the trial
court did not find, and the plaintiff has cited no evidence
that would support a finding, that the defendant knew
or should have known that this extra work would raise
the contract price from $886,954 to $1,199,911, an
increase of $312,957, or 35 percent, in little more than
two months. Indeed, the only evidence regarding the
defendant’s beliefs on this issue is the defendant’s Sep-
tember 3, 2008 e-mail to the plaintiff indicating that,
according to the defendant’s calculations, the total cost
of the project, including extras that he had approved
since May 27, 2008, was $963,923, $21,077 less than
he had already paid the plaintiff, and the defendant’s
September 16, 2008 e-mail to the plaintiff stating that
he had already paid for all of the extra work performed
after May 27, 2008, of which he was aware.17 Thus, the
defendant’s conduct before August 4, 2008, could not
have been in bad faith.
   We further conclude that the defendant’s repudiation
of the contract after he made his final payment to the
plaintiff on August 4, 2008, was not in bad faith. The
trial court expressly found that ‘‘the plaintiff’s billing
records were poorly maintained,’’ that ‘‘much of the
difficulty in preparing the case for trial, trying this case
and determining the appropriate resolution of the dis-
pute can be traced directly to the plaintiff’s failure to
maintain better records,’’ and that these ‘‘administrative
shortcomings’’ caused the breakdown of the relation-
ship between the parties that, in turn, led to the defen-
dant’s termination of the contract and the plaintiff’s
legal action. Although the trial court found that, ‘‘when
[the defendant] made his final payment on August 4,
2008, he had no intention of ever making any further
payments,’’ and that the defendant ‘‘unilaterally and
arbitrarily’’ decided how much he would pay the plain-
tiff, the court made no finding, and the plaintiff has
cited no evidence that would support a finding, that
the defendant knew or should have known that the
plaintiff’s calculations of the amounts owed to him were
correct, or even close to correct.18 The only documents
that the plaintiff provided to the defendant after August
4, 2008, were mutually inconsistent lists of work items
and prices that were not supported by invoices,
receipts, checks or time sheets.19 Indeed, the trial court
expressly acknowledged that ‘‘the parties vehemently
disagree’’ about the amounts that are owed to the plain-
tiff and that the plaintiff’s poor record keeping made
it difficult, if not impossible, to determine the precise
amounts that he was owed even after trial, where the
plaintiff had presented extensive documentation of his
expenses that he previously had not provided to the
defendant. Thus, it is implicit in the trial court’s factual
findings that the plaintiff’s noncompliance with the act
gave rise to a genuine, good faith disagreement between
the parties as to whether the defendant owed the plain-
tiff the amounts that the plaintiff claimed. Moreover,
even if there were no genuine dispute about the value
of the goods and services that the plaintiff actually
provided, the plaintiff’s failure to comply with the act
deprived the defendant of the opportunity to make an
informed decision as to whether he should continue to
accept goods and services from the plaintiff during the
course of the renovation project, which is the core
purpose of the act.20 See Habetz v. Condon, supra, 224
Conn. 239. Finally, the fact that the defendant paid
almost $1,000,000 to the plaintiff on a project that was
initially estimated to cost $400,000, despite the plain-
tiff’s failure to document the cost of the goods and
services that he provided, strongly suggests that the
defendant did not act in bad faith.
   To the extent that the trial court concluded that the
defendant acted in bad faith when he continued to allow
the plaintiff to perform work after August 4, 2008, at
which point he had decided that he would make no
further payments, we disagree. The trial court made no
factual findings as to what items of work the plaintiff
performed after that date, nor did it make any findings
as to when the plaintiff billed the defendant for those
items of work, and the plaintiff has cited no evidence
that could provide the basis for such findings. Thus,
there is simply no way of knowing whether the defen-
dant believed in good faith that he already had paid the
plaintiff for the small amount of work that the plaintiff
performed after August 4, 2008,21 and it clearly would
not be in bad faith for the defendant to allow the plaintiff
to finish work for which the defendant believed that
he had already paid. Moreover, it is clear that the defen-
dant’s September 3, 2008 e-mail indicating that he was
prepared to pay for extra items of work if the plaintiff
could establish that the amounts he claimed were cor-
rect did not induce the plaintiff to perform substantial
additional work, because, according to the mechanic’s
lien that the plaintiff prepared and placed on the prop-
erty, ‘‘[t]he last day [that] substantial services were per-
formed’’ on the project was August 29, 2008.22
  Because the trial court did not find, and the evidence
would not support a finding, that the defendant received
goods and services from the plaintiff with the intent of
invoking § 20-429 to avoid paying for them, and because
the trial court found that the plaintiff’s failure to comply
with the requirements of § 20-429 (a) gave rise to a
genuine dispute about the value of those goods and
services, we conclude that the defendant did not act in
bad faith when he invoked that statute as a bar to the
plaintiff’s enforcement action. Accordingly, we con-
clude that the Appellate Court improperly affirmed the
judgment of the trial court that the plaintiff was entitled
to recover damages from the defendant notwithstand-
ing the fact that the agreement between the parties did
not comply with § 20-429.
   The judgment of the Appellate Court is reversed in
part and the case is remanded to that court with direc-
tion to remand the case to the trial court with direction
to render judgment for the defendant on the first and
second counts of the plaintiff’s complaint; the plaintiff’s
appeal from the Appellate Court affirming the trial
court’s denial of his request for attorney’s fees is dis-
missed as moot.
  In this opinion PALMER, EVELEIGH, McDONALD
and VERTEFEUILLE, Js., concurred.
   1
     The plaintiff’s complaint also named as defendants Adler’s wife, Amie
R. Weitzman, and the Salisbury Bank and Trust Company (bank), which
held a mortgage on the defendant’s residence. The trial court concluded
that Weitzman was not liable to the plaintiff, and the plaintiff has not chal-
lenged that conclusion on appeal. The bank’s interest in this action also is
not at issue in this appeal. Accordingly, hereinafter all references to the
defendant are to Adler.
   2
     General Statutes (Rev. to 2007) § 20-429 provides in relevant part: ‘‘(a)
No home improvement contract shall be valid or enforceable against an
owner unless it: (1) Is in writing, (2) is signed by the owner and the contrac-
tor, (3) contains the entire agreement between the owner and the contractor,
(4) contains the date of the transaction, (5) contains the name and address
of the contractor and the contractor’s registration number, (6) contains a
notice of the owner’s cancellation rights in accordance with the provisions
of chapter 740, (7) contains a starting date and completion date, and (8) is
entered into by a registered salesman or registered contractor. Each change
in the terms and conditions of a contract shall be in writing and shall be
signed by the owner and contractor, except that the [C]ommissioner [of
Consumer Protection] may, by regulation, dispense with the necessity for
complying with the requirement that each change in a home improvement
contract shall be in writing and signed by the owner and contractor. . . .
   ‘‘(f) Nothing in this section shall preclude a contractor who has complied
with subdivisions (1), (2), (6), (7) and (8) of subsection (a) of this section
from the recovery of payment for work performed based on the reasonable
value of services which were requested by the owner, provided the court
determines that it would be inequitable to deny such recovery.’’
   Section 20-429 was amended subsequent to the time the parties entered
into their agreement. See Public Acts 2009, No. 09-18, § 2; Public Acts 2016,
No. 16-35, § 3. All references herein to § 20-429 are to the 2007 revision of
the statute.
   The defendant also brought a four count counterclaim against the plaintiff
alleging a violation of the Connecticut Unfair Trade Practices Act; General
Statutes § 42-110a et seq.; negligence, breach of contract and unjust enrich-
ment. The trial court rendered judgment in favor of the plaintiff on the
defendant’s counterclaims, and the defendant has not challenged that ruling
in this certified appeal.
   3
     The defendant signed the agreement on October 9, 2007, but he also
inadvertently signed three form notices of cancellation that had been
attached to the agreement. On October 10, 2007, the defendant sent an e-mail
to the plaintiff explaining that his assistant had printed out the agreement and
the attachments, and that he had ‘‘just signed everything.’’ In response, the
plaintiff requested a new copy of the agreement or a letter explaining that
the original agreement was still in effect. The defendant never complied
with this request. According to the plaintiff, he gave a signed copy of the
agreement to the defendant, but no such document was presented as evi-
dence at trial and the defendant denied that he received an executed
agreement.
   4
     The trial court found, for example, that the defendant or others acting
on his behalf had directed the plaintiff to assemble furniture, roll up rugs,
put mattresses on beds, mow the lawn, remove brush, chop firewood, shop
for a wine refrigerator and an oven hood vent, and perform other ‘‘tasks
that do not normally fall to a contractor.’’
   5
     The plaintiff points to no evidence that he ever provided any of these
records to the defendant in support of his requests for payment before
bringing this action.
   6
     The trial court found that the defendant made his last payment to the
plaintiff on August 4, 2008, at which time the project was ‘‘largely complete.’’
   7
     The parties agreed that the foreclosure claim would be bifurcated from
the plaintiff’s other claims and would be addressed in a separate hearing,
if necessary, after trial. After the trial court rendered judgment in favor of
the plaintiff on his breach of contract claim, he moved for a supplemental
judgment seeking foreclosure of the mechanic’s lien. The parties then stipu-
lated that there was no need for a hearing on the terms of the judgment
of foreclosure. Accordingly, the trial court rendered a judgment of strict
foreclosure without a hearing, and the defendant filed an amended appeal
to the Appellate Court from that ruling. The trial court denied the plaintiff’s
request for attorney’s fees because, under General Statutes § 52-249, a hear-
ing as to the form of judgment is a condition precedent to an award of
attorney’s fees in a foreclosure action. The plaintiff filed a separate appeal
to the Appellate Court challenging the trial court’s denial of his request for
attorney’s fees, and the Appellate Court affirmed that ruling. See Burns v.
Adler, supra, 158 Conn. App. 808. We then granted the plaintiff’s request
for certification to appeal from the judgment of the Appellate Court limited
to the following issue: ‘‘Did the Appellate Court correctly affirm the judgment
of the trial court denying the plaintiff’s request for attorney’s fees pursuant
to . . . § 52-249 (a)?’’ Burns v. Adler, 319 Conn. 931, 932, 125 A.3d 206
(2015). Because we are reversing the judgment of the Appellate Court
affirming the judgment in favor of the plaintiff on his breach of contract
claim and directing a judgment in favor of the defendant on that claim, we
also reverse the judgment of strict foreclosure and direct judgment in favor
of the defendant on that claim. Accordingly, the plaintiff’s certified appeal
from the ruling of the Appellate Court affirming the trial court’s denial of
his request for attorney’s fees is dismissed as moot.
   8
     The trial court also found, however, that the defendant induced the
plaintiff to finish the project because that approach would be ‘‘faster, more
efficient and vastly more economical than concluding the relationship with
the plaintiff and retaining a new contractor.’’ It is difficult to reconcile the
trial court’s finding that the defendant believed that the project would not
be at risk if he stopped paying the plaintiff because it was largely complete
with its finding that the defendant believed that it would be ‘‘vastly more
economical’’ to induce the plaintiff to complete the project than to retain
a new contractor.
   9
     The trial court was apparently referring to the defendant’s September
3, 2008 e-mail to the plaintiff indicating that he was willing to pay for extra
items of work that he had approved if the plaintiff could establish that the
amounts he claimed for the items were correct.
   10
      The trial court did not expressly address the plaintiff’s claim of unjust
enrichment. In Walpole Woodworkers, Inc. v. Manning, 126 Conn. App. 94,
102, 11 A.3d 165 (2011), aff’d, 307 Conn. 582, 57 A.3d 730 (2012), the Appellate
Court concluded that, ‘‘under the bad faith exception, the plaintiff is entitled
only to recover the value of the work performed because the contract is
otherwise unenforceable due to the plaintiff’s violation of the act.’’ In other
words, when a contractor has proved bad faith, he may recover only under
a theory of unjust enrichment, not breach of contract. Thus, although the
parties have not raised the issue, it is unclear to us why the trial court,
which cited Walpole Woodworkers, Inc., in its memorandum of decision,
rendered judgment for the plaintiff on his breach of contract claim instead
of his claim for unjust enrichment. We note, however, that this court con-
cluded in Walpole Woodworkers, Inc. v. Manning, 307 Conn. 582, 590, 57
A.3d 730 (2012), that, when a homeowner has invoked § 20-429 in bad faith,
‘‘the contract price is evidence of the reasonable value of the benefit the
defendant received from the plaintiff.’’ Accordingly, it is reasonable to pre-
sume that any error in rendering judgment for the plaintiff on his breach
of contract claim and awarding contract damages was harmless.
   11
      The plaintiff raised this claim in his brief to the Appellate Court; see
Burns v. Adler, Conn. Appellate Court Records & Briefs, January Term,
2015, Plaintiff’s Brief p. 31; but the Appellate Court did not address the issue
because, as we have indicated herein, the court disposed of the claim on
the ground that it was bound by its prior holding on that issue in Walpole
Woodworkers, Inc. v. Manning, supra, 126 Conn. App. 105. See Burns v.
Adler, supra, 158 Conn. App. 792.
   12
      Although the dissent agrees with our conclusion that, when the facts
are undisputed, whether those facts rise to the level of bad faith under the
act is a question of law, it ultimately concludes that we are substituting our
factual findings for the trial court’s. As we discuss at length in the body of
this opinion, however, we fully accept the trial court’s factual findings and
assume every inference in favor of a finding of bad faith. The only ‘‘finding’’
by the trial court with which we disagree is that court’s ultimate conclusion
that the defendant’s conduct satisfied the legal standard for bad faith. Indeed,
the dissent has not identified a single specific factual finding that we have
ignored or rejected.
   13
      In Habetz, the defendant did not dispute the trial court’s finding that
he had acted in bad faith. See Habetz v. Condon, supra, 224 Conn. 237 n.11.
Thus, there was no occasion for this court to determine whether the facts
of the case would support a finding of bad faith.
   14
      See also Lucien v. McCormick Construction, LLC, 122 Conn. App.
295, 298–99, 998 A.2d 150 (2010) (under Wadia Enterprises, Inc., bad faith
exception did not apply when plaintiff homeowner did not dispute amounts
owed or adequacy of defendant contractor’s performance until homeowner
made final payment and she failed to raise § 20-429 as defense to defendant’s
claim for payment until defendant brought action for payment); New
England Custom Concrete, LLC v. Carbone, 102 Conn. App. 652, 661, 927
A.2d 333 (2007) (when, ‘‘[a]t best, the record demonstrates vigorous disagree-
ment about the quality of the [plaintiff contractor’s] workmanship in per-
forming the contract,’’ it was ‘‘doubtful that the [trial] court could have made
a finding of bad faith’’ [emphasis in original]); MacMillan v. Higgins, 76
Conn. App. 261, 272–73, 822 A.2d 246 (attorney trial referee properly found
that defendant homeowners had not acted in bad faith even though they
had drafted contract and evidence showed that defendants and their agents
were familiar with provisions of § 20-429), cert. denied, 264 Conn. 907, 826
A.2d 177 (2003); Kronberg Bros., Inc. v. Steele, 72 Conn. App. 53, 63, 804
A.2d 239 (when trial court found no evidence that defendant homeowners
were responsible for defects in contract and plaintiff’s allegations of bad
faith ‘‘arose out of the deteriorating relationship between the parties’’ such
that defendants ‘‘were confronted with what must have been an exasperating
ordeal,’’ court properly concluded that plaintiff failed to prove that defen-
dants acted in bad faith [internal quotation marks omitted]), cert. denied,
262 Conn. 912, 810 A.2d 277 (2002); Dinnis v. Roberts, 35 Conn. App. 253,
259, 644 A.2d 971 (rejecting plaintiffs’ claim that ‘‘the bad faith exception
to the enforcement of the act is not limited to instances of bad faith relating
to the formation of, or inducement to, enter into a home improvement
contract’’), cert. denied, 231 Conn. 924, 648 A.2d 162 (1994).
   15
      In support of his claim to the contrary, the plaintiff relies on Walpole
Woodworkers, Inc. v. Manning, supra, 126 Conn. App. 94. In that case,
however, the Appellate Court concluded only that a homeowner’s repudia-
tion of a noncompliant contract constitutes bad faith when the work has
been satisfactorily completed and the contractor’s noncompliance has not
given rise to a genuine dispute about the scope of the work or the contract
price. See id., 101–102. Thus, the Appellate Court essentially held that a
homeowner’s repudiation of a contract pursuant to § 20-429 on the basis of
a mere technical violation of the statute is in bad faith. We need not consider
here whether that holding was correct, because the trial court implicitly
found in the present case that the plaintiff’s noncompliance with § 20-429
gave rise to a genuine dispute over the scope of the goods and services that
were provided by the plaintiff and the total contract price, which is precisely
what that act was intended to prevent.
   16
      Indeed, the defendant testified at trial that he did not learn about his
right to repudiate the contract under the act until mid-September, 2008.
   The plaintiff contends that there is no requirement under Walpole Wood-
workers, Inc., that a contractor prove a ‘‘causal nexus’’ between the home-
owner’s conduct and the contractor’s damages by showing that the
homeowner fraudulently induced the contractor to provide goods and ser-
vices. There is a requirement, however, that a contractor prove that the
homeowner acted in bad faith. The mere fact that the contractor provided
goods and services that the homeowner ultimately did not pay for, in and
of itself, is not evidence of the homeowner’s bad faith.
   We emphasize that we do not conclude that the bad faith exception is
applicable only to cases in which the homeowner accepted goods and ser-
vices from a contractor knowing that the act would provide an ‘‘escape
hatch’’ and to cases in which the contractor has detrimentally relied on the
homeowner’s bad faith conduct in providing goods and services. To the
contrary, we have expressly left open the possibility that a homeowner’s
repudiation of a contract on the basis of the contractor’s technical noncom-
pliance with the act, when the contractor has satisfactorily completed the
work and his conduct has not given rise to any genuine dispute about the
scope of the work or the contract price, may constitute bad faith under the
act. See footnote 15 of this opinion. Moreover, we cannot rule out the
possibility that there may be other forms of conduct that constitute bad
faith under the act. We conclude only that the plaintiff in the present case
has not established that the defendant’s repudiation of the contract was in
bad faith under the ‘‘escape hatch’’ theory, under the detrimental reliance
theory, under the technical violation theory, or under any other theory.
Although we recognize that this is a harsh result for the plaintiff, our role
is to implement the intent of the legislature as embodied in the act, not to
impose our own notion of justice.
    17
       Although the trial court was free to discredit this evidence, any such
disbelief would not support a finding that the defendant accepted goods
and services from the plaintiff before August 4, 2008, with the intent not to
pay for them. Cf. State v. Alfonso, 195 Conn. 624, 634, 490 A.2d 75 (1985)
(‘‘[w]hile it is true that it is within the province of the [fact finder] to accept
or reject a defendant’s testimony, a [fact finder] in rejecting such testimony
cannot conclude that the opposite is true’’).
    18
       Thus, although we assume the correctness of the trial court’s finding
that the defendant decided, ‘‘without a sound factual basis, that he would
not pay for all of the time and materials expended on the project,’’ we
cannot conclude that that finding supports a finding of bad faith. The burden
was not on the defendant to provide a sound factual basis for the amounts
he paid to the plaintiff. Rather, under the act, the burden was on the plaintiff
to provide written documentation, signed by both parties, for the amounts
that he claimed were owing to him. Because the plaintiff’s failure to comply
with the act gave rise to a genuine dispute about the scope of the plaintiff’s
work and the amounts owed, the risk that the defendant would invoke the
act to bar an enforcement action was on the plaintiff. Similarly, the trial
court’s findings that the defendant was profligate, that he was disinterested
in managing the cost of the project, that, by repudiating the contract, he
was serving his own financial interests at the plaintiff’s expense, and that
he lied to the plaintiff about representing himself if the plaintiff brought
an action against him do not support a finding of bad faith under these
circumstances because the act placed the burden of documenting contract
changes on the plaintiff and the defendant had no duty to look out for the
plaintiff’s financial interests. See Hi-Ho Tower, Inc. v. Com-Tronics, Inc.,
255 Conn. 20, 38, 761 A.2d 1268 (2000) (party to arm’s-length transaction is
under no obligation to act for benefit of other party). Moreover, the plaintiff
has provided no authority for the proposition that bluffing, in and of itself,
constitutes fraud or bad faith. Cf. Cook v. Little Caesar Enterprises, Inc.,
210 F.3d 653, 658 (6th Cir. 2000) (to constitute fraud, ‘‘allegedly false state-
ments must relate to past or existing facts, not to future promises or expecta-
tions . . . [or] statements referr[ing] to events which might happen in the
future’’ [citations omitted]). In the absence of a fiduciary duty, evidence of
a party’s profligacy, disinterest and self-interest does not constitute evidence
of dishonesty or bad faith. See Hi-Ho Tower, Inc. v. Com-Tronics, Inc.,
supra, 38–39.
    19
       The trial court found that the defendant had waived his right under the
agreement to have all modifications set forth in a written change order
signed by both parties by ordering the plaintiff to perform extra work. The
court made this finding, however, in the portion of its memorandum of
decision addressing and rejecting the defendant’s counterclaim alleging that
the plaintiff had breached the agreement. The court did not suggest that
the defendant ever waived his right to invoke § 20-429 as a bar to the
plaintiff’s enforcement of the agreement. To the contrary, the trial court
concluded that the agreement did not comply with § 20-429 and that it would
be unenforceable in the absence of proof of bad faith.
    20
       Although § 20-429 (a) does not expressly require contractors to reduce
each change in the terms and conditions of the contract to a writing, signed
by both parties, before the work that is the subject of the change is performed,
this court has held that the purpose of the statute is to ensure that homeown-
ers can make informed decisions as to whether to authorize additional work.
See Habetz v. Condon, supra, 224 Conn. 239. Thus, if a contractor fails to
obtain written authorization from the homeowner for work before per-
forming the work, the risk is on the contractor that the homeowner will
refuse to sign a writing ratifying that the work was authorized and the
contractor’s claim for payment will, therefore, be unenforceable under the
act, at least in the absence of proof of bad faith.
   The dissent contends that the trial court never made a finding that the
plaintiff’s failure to comply with the act deprived the defendant of the
opportunity to make informed decisions as to whether he should continue
to accept goods and services from the defendant. There is no dispute,
however, that the plaintiff failed to comply with the act. Nor is there any
dispute that the core purpose of the act is to enable homeowners to make
such informed decisions. See id. Accordingly, in the absence of proof of
bad faith, the only possible conclusion is that the plaintiff’s conduct deprived
the defendant of his rights under the act.
   21
      As we have indicated, the trial court found that the work was ‘‘largely
complete’’ as of August 4, 2008, and 98 percent complete as of August 25,
2008. It is clear, therefore, that the plaintiff could not have performed a
substantial amount of work after August 4, 2008. Indeed, the trial court
expressly found that there was little risk to the defendant if he refused to
make any further payments to the plaintiff after August 4, 2008, because
the project was largely complete at that time and the defendant could easily
hire another contractor to finish the work, which is what actually happened.
   22
      We also note that the defendant included these items of extra work in
his calculations showing that the total cost of the project was $963,923,
while the defendant’s payments totaled $985,000. Thus, when the defendant
stated that he was prepared to accept these extras, but reserved the right
to review whether the amounts were correct, he was essentially stating the
he was reserving the right to recoup payments that he had already made
to the plaintiff. Thus, it is difficult to understand how the plaintiff reasonably
could have believed on the basis of this statement that the defendant was
prepared to pay him additional amounts if he continued to work on the
project.